   Case 1:20-cv-08395-PGG-KNF Document 20 Filed 03/04/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SKYLINE RISK MANAGEMENT, INC.,

       Plaintiff/Counterclaim Defendant,                       ORDER

            - against -                                   20 Civ. 8395 (PGG)

YANNIS LEGAKIS, and LACONIC RISK
SOLUTIONS,

       Defendants/Counterclaim Plaintiffs.


PAUL G. GARDEPHE, U.S.D.J.:

              The conference currently scheduled for April 8, 2021 is adjourned sine
die.

Dated: New York, New York
       March 4, 2021
